Name: Council Decision (EU) 2018/270 of 15 February 2018 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Central Bank of Cyprus
 Type: Decision
 Subject Matter: monetary relations;  accounting;  monetary economics;  Europe
 Date Published: 2018-02-23

 23.2.2018 EN Official Journal of the European Union L 51/14 COUNCIL DECISION (EU) 2018/270 of 15 February 2018 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Central Bank of Cyprus THE COUNCIL OF THE EUROPEAN UNION, Having regard to Protocol No 4 on the Statute of the European System of Central Banks and of the European Central Bank, annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular Article 27.1 thereof, Having regard to the Recommendation of the European Central Bank of 19 December 2017 to the Council of the European Union on the external auditors of the Central Bank of Cyprus (ECB/2017/43) (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Member States whose currency is the euro are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) The mandate of the Central Bank of Cyprus's current external auditors, KPMG Limited, ends after the audit for the financial year 2017. It is therefore necessary to appoint external auditors for the Central Bank of Cyprus for the financial years 2018 to 2022. (3) The Central Bank of Cyprus has selected PricewaterhouseCoopers Limited as its external auditors for the financial years 2018 to 2022. (4) The Governing Council of the ECB has recommended that PricewaterhouseCoopers Limited be appointed as the external auditors of the Central Bank of Cyprus for the financial years 2018 to 2022. (5) Following the recommendation of the Governing Council of the ECB, Council Decision 1999/70/EC (2) should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 1999/70/EC, paragraph 14 is replaced by the following: 14. PricewaterhouseCoopers Limited is hereby approved as the external auditors of the Central Bank of Cyprus for the financial years 2018 to 2022.. Article 2 This Decision shall take effect on the date of its notification. Article 3 This Decision is addressed to the European Central Bank. Done at Brussels, 15 February 2018. For the Council The President K. VALCHEV (1) OJ C 2, 5.1.2018, p. 1. (2) Council Decision 1999/70/EC of 25 January 1999 concerning the external auditors of the national central banks (OJ L 22, 29.1.1999, p. 69).